[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: PLAINTIFF'S MOTION FOR CLARIFICATION OR ARTICULATION, CODED 158
The plaintiff has filed a motion for clarification or articulation of this court's judgment dated July 8, 1998.
Paragraph one of the motion for clarification or articulation seeks to have the court clarify whether alimony should terminate or continue in the event of the defendant's remarriage. The court articulates by stating that alimony terminates upon the defendant's remarriage.
Paragraph two of the motion for clarification or articulation seeks to have the court articulate under what circumstances the $10,000 bank account should be terminated or who would receive the proceeds in the account at that time. The court articulates by stating that there can be a modification of the $10,000 bank account including termination upon a substantial change in circumstances. The bank account in question would then belong to the plaintiff upon the account being terminated. In the event the CT Page 8609 account is reduced, the reduced amount would also belong to the plaintiff.
Axelrod, J.